OFFICE         OF THE ATTORNEY              GENERAL               OF TEXAS
                                         AUSTIN        I:
                                                       i’, r

                                                                  April     17,        1939




Eonorabla  David
County Atto:mey
El F'sso,Texas
D6ar sir:




                                                               eatook and        ran




                 The qumation is whether tha benefit OS thirr
hti0le         plr0ri4145r0r th6 paptent 0f 0~1~ fifty par wit
regi6trati0n            r6O   3.6 o6rt6l~~fn6t6noO6,                  applieil    ,to tha
6itUation         *hem     a &Wr6OXl  l-61666           ,-rtaia        prOdUOt6         Ot Bi6
OWR 8Ibd       al60   PUl-OhO666   JStOdlXOt6           Of    Other     tBITAOr6,        OoW6ycl
and    tr4lli6&Wrt6       both    ~Ob66O6     Q? ~OdUOt6 to his oWlIOUI-
nery     and    after     pTOO666in$        them in turn tranaport6 ttteate
market.
Ron. David E. LIulcahy,April 17~,1929, Fage 2   .


           '~8do not believe that the stipulationof the
statute  providingfor traneportatlonto market or other
points r0r sale or prooeming permit6 a person, in riret
operatinga commerolalenterprise suoh as a oannery, to
traneportthe produots of such oannery to market in a
tehlale regieteredunder Artlole 66756-6a. Nor do m,
believe it was intended to permit a person to transport
products purohasedtram others, with the aid of the oheap-
or lloense.

          .wO aFo Or the OphiOIl, thar6fOm,  thsatthe
kmfit6   of the Artiolo l00mao only to a pmmon who truI6-
pX't6 hi6 OWD pOdUOt6   to Mtk6t  Or other @6t6   for 6610